Citation Nr: 1729469	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and dysthymic disorder.

2.  Entitlement to service connection for alcohol abused secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 



INTRODUCTION

The Veteran had active service in the Army National Guard from August 1986 to December 1986 and from May 2003 to May 2004.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying the claims of entitlement to service connection for depression/anxiety disorder and service connection for alcohol abuse secondary to a depression/anxiety disorder.  A claim of entitlement to total disability based on individual unemployability (TDIU) was also denied.  The Veteran appealed the underlying issues in a Notice of Disagreement received in February 2008.  The Veteran did not appeal the issue of entitlement to TDIU benefits.  

In June 2014, the Board remanded the case for additional development.  Specifically, the case was remanded to the Agency of Original Jurisdiction (AOJ) as a result of the association of the Veteran's service treatment records with the evidence of record.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, another VA medical opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current depressive and adjustment disorders are due to his second period of active service.  In this regard, the record reflects that the Veteran consistently reported that he sought treatment from Ms. Piccolo, the counselor at Picatinny Arsenal, as there was no "sick call" at his post.  He stated that he also spoke to Major Moore, the post chaplain.  The Veteran further indicated that he spoke to Lieutenant P.Z. about the poor treatment of the enlisted men, and explained that he had never been treated so poorly in 17 years of service in the National Guard.  Further, the Board notes a written statement from the Veteran's father to the Lieutenant P.Z. dated in August 2003, indicating that the Veteran was very "depressed" and under a "great deal of stress."  He further noted that the Veteran told him in person and by telephone conversation that he requested to be taken off of the mission.  

Available service treatment records include a May 2003 pre-deployment examination, which is negative for mental health complaints or diagnoses; final medical disposition is deployable.  Records dated in September 2003 note an Axis I diagnosis of major depression, with an episode beginning on September 8, 2003, and ending on September 29, 2003.  The Veteran's May 2004 post-deployment assessment notes that the Veteran checked that he checked the box "some" for little interest or pleasure in doing things and feeling down, depressed, or hopeless.  

The Veteran underwent VA examinations in January 2012 and March 2017.  During the January 2012 examination, the examiner diagnosed the Veteran with depressive disorder and alcohol dependence.  The examiner found the depressive disorder "clearly and unmistakably existed prior to service" and was clearly and unmistakably not aggravated beyond the natural progression.  In providing the opinion, the examiner noted that the Veteran's medical records "clearly" show the Veteran had a history of depression.  Similarly, during the March 2017 VA examination, the examiner diagnosed adjustment disorder with depressed mood.  In an addendum opinion dated in March 2017, the examiner found that the Veteran's dysthymic disorder preexisted service, and was temporarily aggravated by service.  The examiner also noted that the Veteran had a preexisting alcohol abuse condition rather than anxiety and depression.  

The Board finds the January 2012 and March 2017 VA examiners' opinions inadequate for adjudication purposes.  In this regard, the Veteran's May 2003 pre-deployment examination is negative for mental health complaints or diagnoses; therefore, the Veteran's current diagnoses of depressive disorder and adjustment disorder do not constitute a preexisting disability as per 38 U.S.C.A. § 1111 (2016).  As such, the Board finds that the presumption of soundness applies with regard to the current diagnoses of depressive disorder and adjustment disorder.  See McKinney v. Mcdonald, 2016 WL 932820 (U.S. Vet. App. Mar. 11, 2016).  Thus, the case must be remanded for another VA opinion in order to determine whether the Veteran's current depressive disorder and/or adjustment disorder was incurred in or is related to his second period of active service.  See 38 C.F.R. § 3.159(c)(4) (2016).

Regarding the Veteran's current diagnosis of dysthymic disorder, the Veteran is presumed to be in sound medical condition at the time of entry into service, as this defect was not actually noted when examined for entry into his second period of active service.  This presumption of soundness can, however, be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); see also VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this regard, the Board notes a 
May 2001 private treatment record documenting an evaluation performed by E.D., M.D. that resulted in a diagnosis of dysthymic disorder.  Therefore, the Board must also remand this issue for a new medical opinion concerning this matter.

Further, the outcome of the claim of entitlement to service connection for alcohol abuse secondary to an acquired psychiatric disorder is dependent on the outcome of the claim of service connection for an acquired psychiatric disorder.  Therefore, the secondary service connection claim for alcohol abuse is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder and it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, available service personnel records of record indicate that a September 3, 2003, record pertaining to the Veteran's mental health status was created and kept at Keller Army Hospital in West Point, New York.  Thus, the AOJ should obtain these records and associate them with the record.    

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  Specifically, records from Keller Army Hospital in West Point, New York dated in September 2003 should be obtained.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the March 2017 VA examination and opinion, if available.

The examiner should review the entire record, including service treatment records.  The examiner should presume that the Veteran did not have depressive disorder or adjustment disorder on entrance into his second period of active service.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed depressive disorder and adjustment disorder originated during his second period of active service or is otherwise etiologically related to such service.  

With respect to the current dysthymic disorder, the examiner must address whether there is a 50 percent or better probability that the disorder was present in service and, if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto his second period of active service?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto his second period of active service, was the disorder aggravated by service?  Please indicate the degree of certainty as to whether or not the disorder was or was not aggravated by service.  In this analysis, the examiner must discuss the May 2001 private treatment record that demonstrates a diagnosis of dysthymic disorder.  

For purposes of the opinions, the examiner should consider the history provided by the Veteran.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




